Exhibit 10.3 NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE FORM AND SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES. SERIES D COMMON STOCK PURCHASE WARRANT geovax labs, inc. Warrant Shares: Initial Exercise Date: February 27, 2015 THIS SERIES D COMMON STOCK PURCHASE WARRANT (the “ Warrant ”) certifies that, for value received, or its assigns (the “ Holder ”) is entitled, upon the terms and subject to the limitations on exercise and the conditions hereinafter set forth, at any time on or after the date hereof (the “ Initial Exercise Date ”) and on or prior to the close of business on the five year anniversary of the Initial Exercise Date (the “ Termination Date ”) but not thereafter, to subscribe for and purchase from GeoVax Labs, Inc., a Delaware corporation (the “ Company ”), up to shares (as subject to adjustment hereunder, the “ Warrant Shares ”) of Common Stock. The purchase price of one share of Common Stock under this Warrant shall be equal to the Exercise Price, as defined in Section 2(b). Section 1 . Definitions . Capitalized terms used and not otherwise defined herein shall have the meanings set forth in that certain Securities Purchase Agreement (the “ Purchase Agreement ”), dated February 25, 2015, among the Company and the purchasers signatory thereto. Section 2 . Exercise . a) Exercise of Warrant . Exercise of the purchase rights represented by this Warrant may be made, in whole or in part, at any time or times on or after the Initial Exercise Date and on or before the Termination Date by delivery to the Company (or such other office or agency of the Company as the Company may designate by notice in writing to the registered Holder at the address of the Holder appearing on the books of the Company) of a duly executed facsimile copy (or e-mail attachment) of the Notice of Exercise form annexed hereto and within three (3) Trading Days of the date said Notice of Exercise is delivered to the Company, the Company shall have received payment of the aggregate Exercise Price of the shares thereby purchased by wire transfer or cashier’s check drawn on a United States bank or, if available, pursuant to the cashless exercise procedure specified in Section 2(c) below. No ink-original Notice of Exercise shall be required, nor shall any medallion guarantee (or other type of guarantee or notarization) of any Notice of Exercise form be required. Notwithstanding anything herein to the contrary, the Holder shall not be required to physically surrender this Warrant to the Company until the Holder has purchased all of the Warrant Shares available hereunder and the Warrant has been exercised in full, in which case, the Holder shall surrender this Warrant to the Company for cancellation within three (3) Trading Days of the date the final Notice of Exercise is delivered to the Company. Partial exercises of this Warrant resulting in purchases of a portion of the total number of Warrant Shares available hereunder shall have the effect of lowering the outstanding number of Warrant Shares purchasable hereunder in an amount equal to the applicable number of Warrant Shares purchased. The Holder and the Company shall maintain records showing the number of Warrant Shares purchased and the date of such purchases. The Company shall deliver any objection to any Notice of Exercise Form within one (1) Business Day of receipt of such notice. The Holder and any assignee, by acceptance of this Warrant, acknowledge and agree that, by reason of the provisions of this paragraph, following the purchase of a portion of the Warrant Shares hereunder, the number of Warrant Shares available for purchase hereunder at any given time may be less than the amount stated on the face hereof. 1 b) Exercise Price . The exercise price per share of the Common Stock under this Warrant shall be $ , subject to adjustment hereunder (the “ Exercise Price ”). In addition, on each of (i) the effective date of each Registration Statement, (ii) if the Registration Statement filed by the Corporation is not declared effective by the Commission on or before August 27, 2015 or if one or more Registration Statements do not register for resale by the Holders all of the Warrant Shares issuable hereunder, August 27, 2015 (and if the Company is not then current or remain current in its SEC Reports, again on the date that all Warrant Shares issuable pursuant to the Preferred Stock may be resold by the Holder (assuming the Holder is not an Affiliate of the Company) pursuant to Rule 144 without volume or manner restrictions), (iii) the date that a reverse stock split of the Common Stock is effectuated and (iv) November 27, 2015, if after the date of the Purchase Agreement and prior to such date the Company has not public announced at least a 1:30 reverse stock split of the Common Stock (each such date, a “ Trigger Date ”), the Exercise Price shall be reduced to the lesser of (x) the then Exercise Price, as adjusted and taking into consideration any prior resets, (y) in the case of the effective dates of the Registration Statements, 96% of the VWAP for the 5 Trading Days immediately prior to each such Trigger Date (not the average of the 5 VWAPs but the actual VWAP for the 5 Trading Days), as calculated pursuant to the AQR function on Bloomberg L.P. and (z) in the case of the reverse split only, 96% of the VWAP for the 5 Trading Days immediately following such Trigger Date (not the average of the 5 VWAPs but the actual VWAP for the 5 Trading Days), as calculated pursuant to the AQR function on Bloomberg L.P. (the “ Reset Exercise Price ”, which shall thereafter be the new Exercise Price, subject to further adjustment hereunder, and each such 5 Trading Day period shall be referred to herein as a “ Measurement Period ”). For clarification, there shall be no increase in the number of Warrant Shares issuable hereunder as a result of an adjustment to the Reset Exercise Price. The Corporation shall notify each Holder, in writing, no later than the Trading Day following the end of each Measurement Period, indicating therein the applicable adjustment to the Exercise Price as of such date and the number of Warrant Shares then held by such Holder determined as set forth above (a “ Trigger Date Adjustment Notice ”). For purposes of clarification, whether or not the Corporation provides a Trigger Date Adjustment Notice pursuant to this Section 2(b), each Holder shall only be required to purchase Warrant Shares at the Reset Exercise Price and to the extent any overpayment is made to the Company, the Company shall promptly return such payments and provide an accounting to the satisfaction of the Holder, regardless of whether a Holder accurately refers to such price in any Notice of Exercise. Any adjustment to the Exercise Price pursuant to this Section shall be effective retroactively to the first Trading Day during each Measurement Period. Accordingly, with respect to Notices of Exercises effected during a Measurement Period, in the event the Exercise Price is reduced pursuant to this Section, within the 3 Trading Days immediately following the end of such Measurement Period, the Corporation shall return any excess funds paid to the Holder as a result of the reduction to the Reset Exercise Price. 2 c) Cashless Exercise . If at any time after the six month anniversary of the date of the Purchase Agreement, there is no effective Registration Statement registering, or no current prospectus available for, the resale of the Warrant Shares by the Holder or there are not sufficient shares of Common Stock authorized at such time, this Warrant may also be exercised, in whole or in part, at such time by means of a “cashless exercise” in which the Holder shall be entitled to receive a number of Warrant Shares equal to the quotient obtained by dividing [(A-B) (X)] by (A), where: (A) the VWAP on the Trading Day immediately preceding the date on which Holder elects to exercise this Warrant by means of a “cashless exercise,” as set forth in the applicable Notice of Exercise; (B) the Exercise Price of this Warrant, as adjusted hereunder; and (X) the number of Warrant Shares that would be issuable upon exercise of this Warrant in accordance with the terms of this Warrant if such exercise were by means of a cash exercise rather than a cashless exercise. Notwithstanding anything herein to the contrary, on the Termination Date, this Warrant shall be automatically exercised via cashless exercise pursuant to this Section2(c). 3 d) Mechanics of Exercise . i.
